Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  Us Patent 10930885 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, a display device comprising: at least two grooves between the at least one hole and the display area, the at least two grooves surround the at least one hole, each of the at least two grooves having an undercut structure, wherein the substrate comprises a first substrate, a first inorganic layer, a second substrate, and a second inorganic layer, which are sequentially stacked, and each of the at least two grooves extends from the second inorganic layer down into the second substrate as instantly claimed, and in combination with the additional limitations.
Regarding claim 10, the prior art fails to teach, disclose, or suggest, either alone or in combination, a display device comprising: a first groove and a second groove surround the at least one hole, and an encapsulation layer that covers the display element, wherein the second groove is spaced apart from and surrounds the first groove, and the encapsulation layer comprises an organic encapsulation layer that fills the second groove as instantly claimed, and in combination with the additional limitations.
Regarding claim 18, the prior art fails to teach, disclose, or suggest, either alone or in combination, a display device comprising: a first groove and a second groove surround the at least one hole, the first groove and the second groove disposed between the display area and the at least one hole, wherein, the second inorganic layer includes a pair of first tips that extend into the first groove toward each other, and the second inorganic layer comprises a pair of second tips that extend into the second groove toward each other as instantly claimed, and in combination with the additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/Primary Examiner, Art Unit 2815